                        1   BARBARA LAWALL
                            PIMA COUNTY ATTORNEY
                        2   CIVIL DIVISION
                            Kathryn Ore, SBN 034281
                        3   Deputy County Attorney
                        4   32 North Stone Avenue, Suite 2100
                            Tucson, Arizona 85701
                        5   Telephone: 520-724-5700
                            Kathryn.Ore@pcao.pima.gov
                        6   pcaocvbk@pcao.pima.gov
                            Attorneys for Creditor Pima County
                        7
                        8
                                                     UNITED STATES BANKRUPTCY COURT
                        9
                                                             DISTRICT OF ARIZONA
                       10
PIMA COUNTY ATTORNEY




                       11
   BARBARA LAWALL




                            IN RE:                                           CHAPTER 11
    CIVIL DIVISION




                       12
                            EVEN STEVENS SANDWICHES, LLC,                    No. 2:19-bk-03235-DPC
                       13
                                          Debtor.                            NOTICE OF APPEARANCE AND
                       14
                                                                             REQUEST FOR NOTICE
                       15
                       16          Kathryn Ore, Deputy Pima County Attorney, gives notice of appearance as
                       17
                            counsel of record for Pima County in the above-captioned matter and further requests that
                       18
                       19   all notices, motions, briefs, pleadings, orders, and other papers be served at the following

                       20   address:
                       21                                           Kathryn Ore
                       22                           Pima County Attorney’s Office, Civil Division
                                                         32 North Stone Avenue, Suite 2100
                       23                                     Tucson, Arizona 85701
                                                            Kathryn.Ore@pcao.pima.gov
                       24                                    pcaocvbk@pcao.pima.gov
                       25   ///

                       26   ///


                                                                    1 of 2
                  Case 2:19-bk-03235-DPC         Doc 103 Filed 05/01/19 Entered 05/01/19 14:35:30           Desc
                                                  Main Document    Page 1 of 2
                        1         RESPECTFULLY SUBMITTED May 1, 2019.
                        2
                        3
                                                                     BARBARA LAWALL
                        4                                            PIMA COUNTY ATTORNEY
                        5
                                                                  By /s/ Kathryn Ore
                        6                                            Kathryn Ore
                                                                     Deputy County Attorney
                        7
                        8
                        9                               CERTIFICATE OF SERVICE
                       10         I hereby certify that on May 1, 2019, I electronically transmitted the attached
PIMA COUNTY ATTORNEY




                       11   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
   BARBARA LAWALL

    CIVIL DIVISION




                       12   Notice of Electronic Filing to the following ECF registrants:
                       13
                            M. Preston Gardner
                       14   Pernell W. McGuire
                            Aubrey Laine Thomas
                       15
                            DAVIS MILES MCGUIRE GARDNER, PLLC
                       16   pgardner@davismiles.com
                            pmcguire@davismiles.com
                       17   athomas@davismiles.com
                       18   Attorneys for Debtor

                       19   Jennifer A. Giaimo
                            OFFICE OF THE U.S. TRUSTEE
                       20
                            230 N. First Ave., #204
                       21   Phoenix, AZ 85003-1706
                            Jennifer.A.Giaimo@usdoj.gov
                       22   U.S. Trustee
                       23
                       24   By: /s/ Destiny Duda-Phillips

                       25
                       26


                                                                   2 of 2
                  Case 2:19-bk-03235-DPC         Doc 103 Filed 05/01/19 Entered 05/01/19 14:35:30      Desc
                                                  Main Document    Page 2 of 2
